Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 1 of 12 PageID 2278




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 STEPHEN GUY MUEHLENDYCK,
        Plaintiff,
 v.                                                             Case No: 8:19-cv-1664-T-36AAS
 ANDREW SAUL, Commissioner,
 Social Security Administration,
        Defendant.
 ___________________________________/


                                            ORDER

        This matter comes before the Court on Plaintiff Stephen Guy Muehlendyck’s Complaint

 for review of the final decision of the Commissioner of Social Security (“Commissioner”) denying

 his claim for benefits. Doc. 1. Magistrate Judge Amanda Sansone submitted a Report and

 Recommendation (“R&R”), recommending that the Court affirm the Commissioner’s decision

 because substantial evidence supports the ALJ’s decision. Doc. 16. Plaintiff filed objections to

 the R&R (Doc. 17) (the “Objection”), contending the ALJ erred in failing to address or consider

 his hearing impairment, failed to properly consider Plaintiff’s physical impairments, improperly

 considered his past work, and improperly found that Plaintiff has transferrable skills. The

 Commissioner did not respond to the Objection. Plaintiff requests the Court sustain his objections

 and decline to adopt the R&R.

        After careful consideration of Plaintiff’s Objection, the Report and Recommendation of

 the Magistrate Judge, in conjunction with an independent de novo review of the record, the

 Magistrate Judge’s Report and Recommendation will be adopted, confirmed, and approved in all

 respects, and the decision of the Commissioner will be affirmed.
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 2 of 12 PageID 2279




 I.     BACKGROUND

        On August 10, 2016, Plaintiff Stephen Muehlendyck filed an application for a period of

 disability and disability insurance benefits. R. 183. He alleges a disability onset date of June 1,

 2014, due to “(1) Rt leg shorter (crushed in military) (2) left knee, hip, and ankle (3) pain (4)

 diabetes (5) loss of vision on rt eye.” R. 206, 210. The date he was last insured is March 31, 2016.

 R. 52. The claims were initially denied on August 17, 2016 and denied again on reconsideration

 on September 29, 2016. R. 113, 119. On June 5, 2018, Plaintiff and an impartial vocational expert

 (“VE”) testified at a hearing before the Administrative Law Judge (“ALJ”) John Dawkins. R. 42–

 69. On August 31, 2018, the ALJ issued a written decision finding that Plaintiff has the severe

 impairments of mild degenerative disc and joint disease; status post lower extremity fracture with

 Methicillin-resistant Staphylococcus Aureus (“MRSA”) infection; and diabetes mellitus. R. 48.

        At the administrative hearing, Plaintiff testified he suffers from pain in his ankle, hips,

 knees, and lower back. R. 71. He describes the pain as “constant” and claims that walking,

 standing, and driving make his pain worse. R. 71–72. He testified he can walk or stand one-half

 hour at a time. R. 72. Although his low back hurts when he sits, he can sit “for a pretty good

 while.” R. 73. He has one leg shorter than the other for which he has to wear a lift, and he suffers

 from diabetes that causes numbness in his leg and balance problems. R. 74. He also experiences

 numbness in his hands when his insulin is up, which makes it difficult to grasp things. R. 75–76.

 He is able to lift 20 to 30 pounds without difficulty. R. 76. The Plaintiff did not testify as to any

 problems or difficulty working due to his hearing impairment even when specifically asked if there

 were any other problems the ALJ should be aware of. R. 78.1




 1
  Plaintiff was again asked at the conclusion of the hearing if he had anything else to add, and he
 did not mention a hearing impairment or any other medical condition. R. 92.
                                                  2
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 3 of 12 PageID 2280




         Plaintiff has a commercial driver’s license but has to recertify with the Department of

 Motor Vehicles because of his insulin dependency. R. 80. He has a regular driver’s license and is

 able to drive. R. 81. Although he avoided the interstate when he drove himself to the hearing, he

 is capable of driving on the interstate and does not have a problem sitting in traffic. R. 81–82.

         Dr. Cynthia Stephens, a VE, testified at the hearing. The VE classified Plaintiff’s past

 work as a commercial HVAC installer as heavy exertional and the residential HVAC service unit

 repairer as medium exertional work. R. 87. She also classified his work as a truck driver, heavy,2

 Dictionary of Occupations Titles (“DOT”) code 905.663-014, as a medium exertional position

 with a Specific Vocational Preparation (SVP)3 of 4. R. 88. The VE classified his past work as a

 driver supervisor, DOT code 909.137-010, as light exertional with an SVP of 7. R. 88. Upon

 questioning by defense counsel, the VE clarified that the driver supervisor position could be

 performed as classified by the DOT, not as actually performed.4 R. 91–92. As performed, she

 would classify the work as medium exertional. R. 91.

         In response to a hypothetical question that assumes an individual of plaintiff’s age,

 education and past work experience who is limited to medium exertional work, but cannot climb

 ladders, ropes, or scaffolds and cannot work around irritants or hazards such as machinery or

 unprotected heights, the VE testified the individual could perform the positions of driver

 supervisor and truck driver. R. 88. Based on the same hypothetical, the VE identified a number of

 positions available in the national economy that the hypothetical individual can do. R. 89.



 2
   In this context, “heavy” refers to the type of truck he drove, not the exertional level of the position.
 3
   “SVP” is defined as the amount of time required by a typical worker to learn techniques, acquire
 information, and develop the facility needed for average performance in a specific job-worker
 situation. Specific Vocational Preparation, Dictionary of Occupational Titles, Appendix C, 1991
 WL 688702.
 4
   Plaintiff testified that when he was performing the driver supervisor job, he occasionally had to
 drive routes, including unloading, if a driver was absent. R. 90
                                                     3
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 4 of 12 PageID 2281




        In a second hypothetical, the VE was asked to assume the same criteria except the

 individual is limited to light exertional work. R. 89. In response, the VE testified the hypothetical

 individual could perform work as a driver supervisor as classified by the DOT. R. 89, 91. She

 further testified that the work has transferrable skills to other work in the economy that would fit

 the hypothetical, including jobs as a gate guard, process server, and central supply worker. R. 89.

 If the hypothetical individual could only occasionally use upper extremities for grasping, fingering

 or feeling, the past work of driver supervisor would be eliminated and there would be no

 transferrable skills that would fit the hypothetical. R. 90. The VE testified her testimony was

 consistent with the DOT. R. 90.

        In his decision, the ALJ found that Plaintiff has the residual functional capacity (“RFC”)

 to perform “light work5 as defined in 20 CFR [§] 404.1567(b), except he could not climb ladders,

 ropes, or scaffolds, nor work around hazards.” R. 49. The ALJ found that Plaintiff’s statements

 concerning the intensity, persistence, and limiting effects of his symptoms are not entirely

 consistent with the medical evidence and other evidence of record. R. 50. The ALJ utilized VE

 testimony at steps four and five. R. 51–52. The ALJ found that Plaintiff was capable of performing

 past relevant work as a Driver Supervisor/Fleet Supervisor. R. 51. The ALJ made an alternative

 step-five finding that there are other jobs existing in the national economy that Plaintiff could

 perform considering Plaintiff’s age, education, work experience, and RFC, in conjunction with the

 Medical-Vocational Guidelines. R. 51–52. Based on these findings, the ALJ found Plaintiff was




 5
   Light work is defined as “work that involves lifting no more than 20 pounds at a time with
 frequent lifting or carrying of objects weighing up to 10 pounds. A job in this category may require
 a good deal of walking or standing, or sitting most of the time with some pushing and pulling of
 arm or leg controls. To be considered capable of performing a full or wide range of light work,
 the claimant must have the ability to do substantially all of these activities.” 20 C.F.R. §
 404.1567(b).
                                                  4
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 5 of 12 PageID 2282




 not disabled. R. 52. On May 29, 2019, the Appeals Council denied Plaintiff’s request for review,

 making the ALJ’s decision final. R. 1–6.

        Plaintiff sought review of the Commissioner’s final decision. Doc. 1. The parties submitted

 a Joint Memorandum. Doc. 15. On May 20, 2020, the Magistrate Judge issued a Report and

 Recommendation recommending that the Commissioner’s decision be affirmed as the ALJ’s

 decision was supported by substantial evidence. Doc. 16. Plaintiff objects to the R&R. (Doc. 17).

 II.    LEGAL STANDARD

        A.      Review of a Report and Recommendation

        Federal Rule of Civil Procedure 72(b)(2), in pertinent part, provides that “a party may serve

 and file specific written objections to the proposed findings and recommendations” of a magistrate

 judge. The district judge “shall make a de novo determination of those portions of the report or

 specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

 636(b)(1); Jeffrey S. v. State Bd. of Educ. of State of Ga., 896 F.2d 507, 512 (11th Cir. 1990). The

 district judge may accept, reject, or modify, in whole or in part, the Report and

 Recommendation. Fed. R. Civ. P. 72(b)(3). The district judge may also receive further evidence

 or recommit the matter to the magistrate judge with further instructions. Id.

        B.      Review of the Commissioner’s Decision

        The Court reviews the Commissioner’s decision to determine if it is supported by

 substantial evidence and is based upon proper legal standards. Crawford v. Comm’r of Soc. Sec.,

 363 F.3d 1155, 1158 (11th Cir. 2004). “Substantial evidence is more than a scintilla and is such

 relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Id.

 (internal quotation marks omitted).      Where the Commissioner’s decision is supported by

 substantial evidence, the Court must affirm, even if the reviewer would have reached a contrary



                                                  5
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 6 of 12 PageID 2283




 result as finder of fact, and even if the reviewer finds that the evidence preponderates against the

 Commissioner’s decision. 42 U.S.C. § 405(g); Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

 Cir. 2004) (“If the Commissioner’s decision is supported by substantial evidence, we must affirm,

 even if the proof preponderates against it.”). The reviewing court “may not decide the facts anew,

 reweigh the evidence, or substitute [its own] judgment for that of the [Commissioner].” Id.

        C.        An ALJ’s Five-Step Disability Analysis

        The Social Security Administration has established a five-step sequential evaluation

 process for determining whether an individual is disabled. See 20 C.F.R. § 416.920(a)(4). The

 Eleventh Circuit has explained this process as follows:

        In order to receive disability benefits, the claimant must prove at step one that he is
        not undertaking substantial gainful activity. At step two, the claimant must prove
        that he is suffering from a severe impairment or combination of impairments. At
        step three, if the claimant proves that his impairment meets one of the listed
        impairments found in Appendix 1, he will be considered disabled without
        consideration of age, education, and work experience. If the claimant cannot prove
        the existence of a listed impairment, he must prove at step four that his impairment
        prevents him from performing his past relevant work. At the fifth step, the
        regulations direct the Commissioner to consider the claimant’s residual functional
        capacity, age, education, and past work experience to determine whether the
        claimant can perform other work besides his past relevant work.

 Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). The plaintiff has the burden of proof on

 the first four steps; the Commissioner carries the burden on the fifth step. Wright v. Comm’r of

 Soc. Sec., 327 F. App’x. 135, 136-37 (11th Cir. 2009). If it is determined at any step in the analysis

 that the claimant is disabled or not disabled, the evaluation does not proceed. See 20 C.F.R. §

 416.920(a)(4).

 III.   DISCUSSION

        A.        No Error in Failing to Consider Hearing Impairment




                                                   6
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 7 of 12 PageID 2284




        Plaintiff argues that the ALJ was obligated to consider and discuss the opinions of

 audiologist Kimberly Miller, Au.D., who offered several opinions related to Plaintiff’s hearing

 impairment. The Magistrate Judge found the ALJ did not err. Plaintiff’s contention that the R&R

 incorrectly found no error is unavailing. As the Magistrate Judge accurately notes, Plaintiff did not

 allege any hearing impairments when he filed his application for disability benefits or at the

 hearing before the ALJ. See generally R. 56–94; 210. Despite being asked multiple times if he

 had any other problems or information that he wanted the ALJ to consider, neither the Plaintiff nor

 his counsel raised his hearing impairment as a basis for his claim for benefits.

        In his application, Plaintiff identifies the following physical and mental conditions that

 limit his ability to work: “Rt leg shorter (crushed in military); left knee, hip and ankle; pain;

 diabetes; and loss of vision on rt eye.” R. 210. Plaintiff makes no mention of a hearing impairment.

 Accordingly, the ALJ was not required to consider or discuss in the decision any hearing

 impairment or medical opinions and records related to same. See Duffy v. Comm’r of Soc. Sec.,

 736 F. App’x 834, 837 (11th Cir. 2018) (finding ALJ had no duty to consider an impairment that

 the plaintiff did not allege in her application for benefits or at the hearing); Sullivan v. Comm’r of

 Soc. Sec., 694 F. App’x 670, 671 (11th Cir. 2017) (no error in ALJ’s failure to consider two

 doctors’ reports addressing conditions not alleged in the application for benefits or raised at the

 hearing before the ALJ); Robinson v. Astrue, 365 F. App’x 993, 995 (11th Cir. 2010) (ALJ had no

 duty to consider plaintiff’s CFS diagnosis where plaintiff, who was represented, did not allege that

 she was disabled due to CFS either when she filed her claim or at her May 2006 hearing). Neither

 Plaintiff nor his counsel alleged his disability was due to a hearing impairment. The Court,

 therefore, rejects Plaintiff’s argument that the ALJ had an obligation to evaluate his hearing

 impairment.



                                                   7
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 8 of 12 PageID 2285




         B.      No Error in Assessing Plaintiff’s Cervical, Lumbar, and Knee Impairments

         The Magistrate Judge concluded that the ALJ adequately considered Plaintiff’s physical

 impairments during the relevant time period and that substantial evidence supports the ALJ’s RFC

 determination. Plaintiff objects to this conclusion, arguing that the ALJ’s reference to “mild disc

 or joint-related impairment” referred to his left shoulder problem and claims the ALJ wholly

 ignored his cervical spine impairment and left knee problems, which were moderate, not mild.

 Plaintiff asserts the Magistrate Judge’s post hoc rationalization of the ALJ’s failure to consider

 this evidence must be rejected. He similarly claims error in the Magistrate Judge’s reliance on his

 activities of daily living, fishing, attending a job fair, and going out to eat as indicative of his ability

 to engage in full-time work.

          Plaintiff contends objective imaging supports that he has moderate or severe problems

 with the lumbar and cervical spine and his knee, but the ALJ only characterized his impairments

 as “mild degenerative disc and joint disease” which he claims referred only to his shoulder injury.

 To the extent that Plaintiff claims error in the ALJ’s step two finding, the argument is unavailing.

 At step two, the ALJ found that Plaintiff suffered from the severe impairments of mild degenerative

 disc and joint disease; status post lower extremity fracture with MRSA infection; and diabetes

 mellitus, and then the ALJ moved on to step three. R. 48. The finding of any severe impairment,

 whether it results from a single severe impairment or a combination of impairments that together

 qualify as severe, is enough to satisfy step two. Jamison v. Bowen, 814 F.2d at 585, 588 (11th Cir.

 1987); see Packer v. Comm’r, Soc. Sec. Admin., 542 F. App’x 890, 892 (11th Cir. 2013) (per

 curiam) (“[T]he ALJ determined at step two that at least one severe impairment existed; the

 threshold inquiry at step two therefore was satisfied.”).




                                                      8
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 9 of 12 PageID 2286




        As for Plaintiff’s argument that the Magistrate Judge engaged in post hoc rationalization,

 a review of the ALJ’s decision reveals that the ALJ considered the medical records from the

 relevant time frame. R. 50. The ALJ notes “[e]xamination findings contained no significant

 abnormalities and specifically included normal gait.” Id. The Magistrate Judge noted a history of

 Plaintiff missing scheduled appointments. Doc. 16 at 8. The ALJ similarly discussed that while

 Plaintiff claimed significant limitations as of June 1, 2014, Plaintiff’s VA records document “close

 to no treatment being sought at that time.” R. 50 (citing exhibits 1F, 2F); see R. 252–350, 351–451

 see, e.g., Sheldon v. Astrue, 268 F. App’x 871, 872 (11th Cir. 2008) (claimant’s failure to seek

 medical treatment is relevant in assessing credibility); Wolfe v. Chater, 86 F.3d 1072, 1078 (11th

 Cir. 1996) (entirely conservative treatment undermined claim of disability). The ALJ further notes

 that Plaintiff finally presented for medical care in March 2016, after many missed appointments

 and reportedly not taking medication for some time. R. 50. Examination findings at the time only

 included some edema and decreased sensation. Id. “The [Plaintiff] was still noted to have a normal

 gait with no assistive device and described as in no acute distress.” Id. Of significance, Plaintiff

 fails to demonstrate how his physical impairments preclude work or are more limiting than the

 ALJ has already accounted for in his RFC assessment.

        Plaintiff is critical of the Magistrate Judge’s references to his daily activities which he

 claims are not indicative of whether he can work. As noted by the Magistrate Judge, Plaintiff

 testified that he can lift 20 to 30 pounds, see R. 76, which qualifies as “light work.” See 20 C.F.R.

 § 404.1567(b). Moreover, although not dispositive, a claimant’s activities may show that the

 plaintiff’s pain and other symptoms are not as limiting as alleged. 20 C.F.R. § 404.1520(e); SSR

 16-3p; Dyer v. Barnhart, 395 F.3d 1206, 1212 (11th Cir. 2005).




                                                  9
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 10 of 12 PageID 2287




        Plaintiff bears the burden of proving he is disabled. Doughty, 245 F.3d at 1278. The court

 cannot make new factual determinations, reweigh evidence, or substitute its judgment for the

 Commissioner’s decision, and a reviewing court must affirm a decision supported by substantial

 evidence “even if the proof preponderates against it.” Phillips v. Barnhart, 357 F.3d 1232, 1240

 n.8 (11th Cir. 2004) (citation omitted). On the record before the Court, the ALJ’s decision is

 supported by substantial evidence and is due to be affirmed.

        C.      ALJ Properly Found Plaintiff Could Perform Past Relevant Work

        Plaintiff argues on appeal that the ALJ erred at step four in finding that he could perform

 past relevant work as a driver supervisor. Plaintiff submits the ALJ was obligated to analyze the

 position as a “composite job,” which the Social Security Administration (“SSA”) defines as a

 position “that has ‘significant elements of two or more occupations and, as such, [has] no

 counterpart in the DOT.’” Smith v. Comm’r of Soc. Sec., 743 F. App’x 951, 954 (11th Cir. 2018)

 (quoting SSR 82-61 at *2). He contends that the driver supervisor job as he performed it included

 duties required of a truck driver and laborer, positions which are medium and heavy exertional,

 and thus it is inconsistent with his RFC for light exertional work. This contention is unavailing. In

 this Circuit, a plaintiff must show an inability to return to the previous type of work he performed,

 not that he is unable to do a specific prior job. Jackson v. Bowen, 801 F.2d 1292, 1293–94 (11th

 Cir. 1986). Here, the VE testified that Plaintiff was capable of performing the job of driver

 supervisor as the position is generally performed in the national economy. “[A] claimant will be

 found to be ‘not disabled’ when it is determined that he or she retains the RFC to perform: 1. The

 actual functional demands and job duties of a particular past relevant job; or 2. The functional

 demands and job duties of the occupation as generally required by employers throughout the

 national economy.” SSR 82-61 (S.S.A. 1982) (emphasis added). Thus, the driver supervisor job,



                                                  10
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 11 of 12 PageID 2288




 which is light exertional, as generally performed, is consistent with the ALJ’s finding that Plaintiff

 is capable of light exertional work.

        Plaintiff additionally argues that the driver supervisor position cannot be considered past

 relevant work. “Past relevant work is work that you have done within the past 15 years, that was

 substantial gainful activity, and that lasted long enough for you to learn to do it.” 20 C.F.R. §

 404.1560(b)(1) (citing § 404.1565(a).) Because the driver supervisor position has an SVP of 7,

 Plaintiff claims he may not have worked at the position long enough for it to constitute past

 relevant work. An SVP of 7 equates to “Over 2 years up to and including 4 years.” Specific

 Vocational Preparation, Dictionary of Occupational Titles, Appendix C, 1991 WL 688702. As

 the Magistrate Judge accurately points out, Plaintiff does not contend, and the record does not

 show, he performed the job for less than “[o]ver 2 years.” In fact, the record indicates he worked

 off and on for a period of five years at M & B Products as an assistant fleet manager and then fleet

 supervisor. R. 67–68, 194–95. Thus, Plaintiff’s argument that he was not in the position long

 enough for the job to be considered past relevant work is without merit.

        The VE testified that a hypothetical individual of plaintiff’s age, education and past work

 experience who is limited to light exertional work but cannot climb ladders, ropes, or scaffolds

 and cannot work around irritants or hazards such as machinery or unprotected heights is capable

 of performing the driver supervisor job as generally performed. Substantial evidence supports the

 ALJ’s step four finding that Plaintiff was capable of performing his past relevant work, and the

 decision is due to be affirmed on this issue.

        D.      Step Five

        On the final issue, Plaintiff argues the ALJ erred in finding at step five that Plaintiff had

 transferrable skills to perform other work given his age. The Court agrees with the Magistrate



                                                  11
Case 8:19-cv-01664-CEH-AAS Document 18 Filed 09/21/20 Page 12 of 12 PageID 2289




 Judge’s conclusion that no reversible error exists on this issue because substantial evidence

 supported the ALJ’s step-four finding that Plaintiff could perform his past relevant work as a driver

 supervisor as generally performed.

 IV.     CONCLUSION

         After careful consideration of the Report and Recommendation of the Magistrate Judge, in

 conjunction with an independent de novo examination of the file, the Court is of the opinion that

 the Magistrate Judge’s Report and Recommendation should be adopted, confirmed, and approved

 in all respects.

         Accordingly, it is ORDERED AND ADJUDGED:

         1.         The Plaintiff’s Objection to the United States Magistrate Judge’s Report and

 Recommendation (Doc. 17) is overruled.

         2.         The Report and Recommendation of the Magistrate Judge (Doc. 16) is adopted,

 confirmed, and approved in all respects and is made a part of this Order for all purposes,

 including appellate review.

         3.         The decision of the Commissioner of Social Security is affirmed.

         4.         The Clerk is directed to enter judgment in favor of the Commissioner and,

 thereafter, to close this case.

         DONE AND ORDERED in Tampa, Florida on September 21, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                                   12
